Title: Silas M. Stilwell to James Madison, 19 May 1832
From: Stilwell, Silas M.
To: Madison, James


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    New York 
                                
                                May 19—32
                            
                        
                        I am emboldened again to trouble you, in consequence of having met with so kind and flattering a reception on
                            a recent occasion;
                        The law relative to non imprisonment for debt—I am pleased and proud to say, has taken effect, and is
                            accompanied with the most cheering consequences—Altho’ opposed with great vigour by the members of the bar and others—immediately interested—it was successfully and triumphantly sustained before the representatives of the people—and will
                            ever remain a monument of the superior wisdom of a people governed by reason and justice, in Comparison with those who
                            look only to precedent for law.
                        I send you a report and Bill on the subject of capital punishment. The arguments are condensed as much as
                            possible—and when proposed to be read—I did not think it propriety to call up the question
                            during the session—being under the impression that the public mind should be called to its addoption, as a matter that
                            would certainly take place—some time before the passage of the bill—Your opinion, my dear sir, will be invaluable on this
                            subject, and as I am desirous to concentrate the opinion of the wisest and best men of our Country shall feel myself
                            peculiarly obliged and gratified by the recept. of your opinion.
                        The American People have for so long a time been accustomed to look upon your views and opinions with
                            reverential respect that it cannot on this occasion fail to produce the most salutary effect I remain sir with great
                            respect Your Admirer and humble st
                        
                            
                                S. M Stilwell
                            
                        
                    